DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Mentese et al. (10,095,942).  Andersson discloses the invention substantially as claimed.  Andersson discloses, at least in figures 1, 2, 6, 10a-10c, and 11a-11e and col. 26, line 43 to col. 28, line 31 and col. 28, line 59 to col. 29, line 17; a method, comprising: detecting a first modular surgical device (e.g., 93—a drill or saw, according to col. 16, lines 50-52) within bounds of a surgical operating room; connecting the first modular surgical device to a surgical hub (e.g., 4); detecting a second modular device (e.g., 112c or 112d) within the bound of the surgical operation room; transmitting surgical data (e.g., the position of the end effector, according to col. 27, lines 56-64) associated with a surgical procedure being performed in the surgical operating room from the first modular surgical device to the surgical hub; and controlling a surgical function (i.e., tracking the position of the end effector, in real-time, as it drills or cuts patient tissue, according to col. 29, lines 11-17) the first modular surgical device with the second modular surgical device during the surgical procedure (I.e., element 112c or 112d aids in the navigation of element 93.), wherein the surgical function comprises a tissue-treatment function (e.g., drilling or cutting, according to col. 16, lines 39-52) performed by the first modular surgical device; wherein the method further comprises connecting the second modular surgical device to the surgical hub (according to fig. 10b and 10c and col. 28, lines 29-31); and wherein the method further comprises inferring progression of the surgical procedure from the surgical data (E.g., the position and orientation of the first and second modular surgical devices are determined, according to col. 18, lines 30-44.).
However, Andersson does not explicitly disclose connecting the surgical hub to a cloud-based system or a cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system.  Nevertheless, Andersson discloses, in fig. 3 and col. 14, lines 10-35; that information from the hub may be transmitted to a computer system (20).  Mentese et al. teach, at least in fig. 2 and col. 14, lines 38-57; a method wherein information may be transmitted from a hub (e.g., 103) to a cloud-based system or a cloud-based control system (i.e., element 108 comprising a “cloud computing” server device or service).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mentese et al., to include a cloud-based system or cloud-based control system in the method of Andersson, wherein the surgical hub is connected to a cloud-based system or cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system. Such a modification would allow performance of a surgical procedure from a location remote from the surgical operating room.
Claims 6-9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Gu et al. (2008/0058593).  Andersson discloses the invention substantially as claimed.  Andersson discloses, at least in figures 1-3, 6, and 10a-10c and col. 14, lines 17-30; and col. 25, line 33 to col. 27, line 9;  a method, comprising: detecting a medical imaging device (e.g., 2, as shown in fig. 1 and 10a-10c) within bounds of a surgical operating room (according to col. 25, lines 41-42); connecting the medical imaging device to a surgical hub (e.g., 4) including an imaging module (e.g., 10); transmitting a livestream of a surgical site in the surgical operating room from the medical imaging device to the imaging module (According to col. 9, lines 43-59 and col. 11, lines 15-28;  a surgical site may be scanned, and the position and orientation of a “patient structure” may by updated “dynamically.”); capturing, by the imaging module, at least one image frame (e.g., 8) from the livestream; deriving information relevant to the surgical site from data (“patient structure scan data”) extracted from the at least one image frame relevant to a surgical activity performed by an end effector of a modular surgical device at the surgical site from data extracted from the at least one image frame, wherein deriving information relevant to the surgical activity comprises: retrieving a candidate image (a “cloud of surface points,” according to col. 16 lines 58-60; or a “point cloud,” according to col. 17, lines 43-49); performing an image recognition algorithm (according to col. 17, lines 8-11 and col. 18, lines 45-49) on the at least one image frame and the candidate image to obtain an image recognition algorithm output (a “registration matrix,” according to col. 17, lines 61-67); comparing the image recognition algorithm output to a pre-selected range (“planned plan and orientation of the virtual object 11 in the pre-operative plan,” according to col. 13, lines 19-32); and accepting or rejecting the candidate image as the at least one image frame based on the comparison; transmitting the information from the surgical hub to the medical imaging device (I.e., the medical imaging device (2) is “adapted to dynamically update the position of the patient structure 7 to the virtual structure 8,” via the surgical hub (4).); and overlaying the information onto the livestream (I.e., “2D scan data” may be overlaid with the information, according to fig. 3 and col. 10, lines 24-30.); where the method further comprises detecting a modular surgical device (e.g., 3a, 3b, or 3c) within the bounds of the surgical operating room; wherein the method further comprises  connecting the modular surgical device to the surgical hub (as shown in fig. 1); wherein the method further comprises assessing a surgical activity performed by an end effector (e.g., 12a, 12b, 12c, or a portion of 3a, 3b, or 3c that engages tissue) of the modular surgical device at the surgical site from the data extracted from the at least one image frame (According to col. 12, lines 19-37; the position and orientation of the modular surgical device may be tracked.); wherein deriving information relevant to the surgical activity comprises deriving, with a situational awareness module (e.g., a planning unit and/or a medical scanner, according to col. 9, lines 45-55 and col. 13, line 64 to col. 14, line 9),  information (e.g., CT or MRI scan data) relevant to the surgical activity; and wherein the surgical hub proactively changes a displayed view of the livestream throughout the surgical procedure (E.g., according to col. 24, lines 10-44; first and second paths of a virtual surgical instrument may be displayed in “real time” or “during surgery.”)
However, Andersson does not explicitly disclose that capturing at least one image frame from the livestream is at a frame capturing rate dependent upon a detected motion in the surgical site. Gu et al. teach, in paragraphs [0008]-[0009] and [0043], an imaging module capturing at least one image frame from the livestream is at a real-time frame capturing rate dependent upon a detected motion (i.e., motion of tracked tissue at a surgical site, which is distinguished from wanted and unwanted camera motion) in the surgical site.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Gu, to modify the method of Andersson, so that capturing at least one image frame from the livestream is at a frame capturing rate dependent upon a detected motion in the surgical site. Such a modification would provide image frames with improved quality and video stabilization.
Claims 12,16-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Gu et al. (2008/0058593), and further in view of Whitman (8,262,560).  Andersson discloses the invention substantially as claimed.  Andersson discloses a method, comprising: detecting a modular surgical device (e.g., 3a, 3b, or 3c) within bounds of a surgical operating room; connecting the modular surgical device to a surgical hub (e.g., 4); transmitting a livestream of a surgical site in the surgical operating room to an imaging module (e.g., 10) of the surgical hub; capturing, by the imaging module, at least one image frame (e.g., 8) from the livestream; and inferring progression of a surgical activity performed by an end effector (e.g., 12a, 12b, 12c, or a portion of 3a, 3b, or 3c that engages tissue) of the modular surgical device at the surgical site from data extracted from the at least one image frame (E.g., the position and orientation of the modular surgical device are data extracted from image frame 8 via communication hub 4, according to col. 11, lines 9-20 and col. 18, lines 39-44); and wherein the method further comprises inferring progression of the surgical activity from the data (E.g., the position and orientation of the modular surgical device is determined, according to col. 18, lines 30-44.); wherein inferring progression of the surgical activity comprises: retrieving a candidate image a “cloud of surface points,” according to col. 16 lines 58-60; or a “point cloud,” according to col. 17, lines 43-49); performing an image recognition algorithm (according to col. 17, lines 8-11 and col. 18, lines 45-49) on the at least one image frame and the candidate image to obtain an image recognition algorithm output (a “registration matrix,” according to col. 17, lines 61-67); comparing the image recognition algorithm output to a pre-selected range (“planned plan and orientation of the virtual object 11 in the pre-operative plan,” according to col. 13, lines 19-32); and accepting or rejecting the candidate image as the at least one image frame based on the comparison, wherein inferring progression of the surgical activity comprises inferring a step of the surgical activity that is being performed (E.g., the position and orientation of a surgical device is tracked and compared to “data of the pre-operative plan,” which includes the surgical activities to be performed, according to fig. 8 and col. 24, lines 17-40.), wherein the method  further comprises inferring a type of surgical activity that is being performed (as given in the “pre-operative plan,” according to col. 16, lines 23-49), and wherein the method further comprises inferring a type of tissue (e.g., bone or teeth, according to col. 15, line 62 to col. 16, line 11) to which the surgical activity is being applied.
However, Andersson does not explicitly disclose that capturing at least one image frame from the livestream is at a frame capturing rate dependent upon a detected motion in the surgical site. Gu et al. teach, in paragraphs [0008]-[0009], an imaging module capturing at least one image frame from the livestream is at a real-time frame capturing rate dependent upon a detected motion (e.g., from wanted and unwanted camera motion) in the surgical site.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Gu, to modify the method of Andersson, so that capturing at least one image frame from the livestream is at a frame capturing rate dependent upon a detected motion in the surgical site. Such a modification would provide image frames with improved quality and video stabilization.
Also (with respect to claim 23), Andersson discloses, in fig. 10c, an image frame including an end effector, but does not explicitly disclose that a resolution of an area of the at least one image frame is scaled at a higher resolution compared to other parts of the at least one image frame.  Gu et al. teach, in para. [0040], a resolution of an area of an image frame is scaled at a higher resolution (in a “larger image”) compared to other parts of the image frame.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Gu et al., to modify the method of Andersson, so that a resolution of an area of the at least one image frame is scaled at a higher resolution compared to other parts of the at least one image frame. Such a modification would allow clearer visualizing of at least the end effector at a surgical site.
However, Andersson in view of Gu et al. does not explicitly disclose that the end effector includes a first jaw and a second jaw configured to engage tissue, and wherein the surgical activity comprises applying a tissue treatment to tissue grasped by the first jaw and the second jaw, wherein the tissue treatment comprises applying radiofrequency (RF) energy to the tissue with the end effector, or wherein the tissue treatment comprises apply staples to the tissue with the end effector.  Whitman teaches, at least in figure 2b and col. 4, lines 15-42; an end effector (205) including a first jaw (215) and a second jaw (210) configured to engage tissue, wherein a surgical activity comprises applying a tissue treatment to tissue (e.g., “coagulation and/or anastomosing,” according to col. 4, lines 40-42) grasped by the first jaw and the second jaw, wherein the tissue treatment comprises applying radiofrequency (RF) energy to the tissue with the end effector, or wherein the tissue treatment comprises apply staples to the tissue with the end effector. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Whitman, to modify the end effector of Andersson in view of Gu et al., so that it includes first and second jaws, and so that tissue treatments may be applied as claimed.  Such modifications would allow the modular surgical device to treat soft tissues at a surgical site, wherein treatments may include coagulation and/or anastomosing.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Andersson (9,993,305) in view of Gu et al. (2008/0058593) and Whitman (8,262,560), and further in view of Mentese et al. (10,095,942).  Andersson in view of Gu et al. and Whitman discloses the invention substantially as claimed, but does not explicitly disclose connecting the surgical hub to a cloud-based system or a cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system.  Nevertheless, Andersson discloses, in fig. 3 and col. 14, lines 10-35; that information from the hub may be transmitted to a computer system (20).  Mentese et al. teach, at least in fig. 2 and col. 14, lines 38-57; a method wherein information may be transmitted from a hub (e.g., 103) to a cloud-based system or a cloud-based control system (i.e., element 108 comprising a “cloud computing” server device or service).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mentese et al., to include a cloud-based system or cloud-based control system in the method of Andersson in view of Gu et al. and Whitman, wherein the surgical hub is connected to a cloud-based system or cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud based control system. Such a modification would allow performance of a surgical procedure from a location remote from the surgical operating room.
Response to Arguments
Applicant's arguments filed on December 8, 2022 have been fully considered but they are not persuasive.  That is, as set forth in the rejection above and with respect to arguments regarding Andersson:  Andersson indeed teaches “controlling a surgical function of the first modular device (e.g., a drill or saw) with the second modular device (e.g., 112c or 112d) during the surgical procedure, wherein the surgical function comprises a tissue-treatment function (e.g., drilling or sawing) performed by the first modular surgical device.”  The second modular device is a navigation unit, which provides tracking of the position of a patient’s tissue structure, and this tracking information is referenced (according to Andersson, col. 26, lines 57-61) for guiding (i.e., controlling) the first modular device in its tissue-treatment function.
Finally, regarding the teachings of Gu, Applicant posits that Gu teaches “a frame capturing rate of the video data” that “does not change.”   The examiner agrees with this position. However, Applicant should note that, in claims 6 and 12, the claim limitation of “a frame capturing rate dependent upon a detected motion in the surgical site” does not require a variable or changeable frame capturing rate.  In one interpretation, the claim limitation only requires a single frame capturing rate associated with detected motion in the surgical site.  In other words, Gu teaches tracking of a surgical site, wherein motions of tissue and the camera are detected at a single frame capturing rate. Thus, the frame capturing rate could be said to be chosen by Gu for detecting motion in a surgical site, or the frame capturing rate depends on the types of motion detectable in a surgical site.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIAN W WOO/Primary Examiner, Art Unit 3771